Judgment of a city magistrate, holding a Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting defendant of violating subdivision 2 of section 104-a of the Alcoholic Beverage Control Law of the State of New York, reversed on the law and the facts, the complaint dismissed and the defendant discharged. We are of opinion that the sign affixed to defendant’s truck, used for the delivery of beer, was sufficiently attached to the vehicle in compliance with the provisions of section 104-a of the Alcoholic Beverage Control Law, requiring a permanent sign. Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ., concur.